DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the amended claims 1, 8 and 15 now recite the holder member is arranged non-parallel to other holder members, this arrangement is not consistent with the specification or drawings. As seen in Figs. 2A and 2C, the HM are arranged in a parallel configuration. Appropriate explanation is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-21 are rejected under 35 U.S.C 103(a) as being unpatentable over US Pub No.: 20200329947 (“Clerkin et al.”) in view of CN 209346967(Xu et al.)

Regarding Claim 1, Clerkin et al. discloses- a dishwasher, comprising:
a dishwashing compartment (100, see Figs. 1-3) having a loading opening;
a door (102) configured to close the loading opening; and
at least one washware rack (118, 400) configured as a basket formed by a plurality of wire- shaped elements, the plurality of wire-shaped elements including a bottom portion and a side wall portion and being configured for movement out of and into the dishwashing compartment, 
a plurality of holding members (1200) positioned on the bottom portion of the at least one washware rack, at least one holding member of the plurality of holding members (1200) arranged nonparallel to other holding members of the plurality of holding members, and each holding member of the plurality of holding members configured to receive a pair of removable, preformed rows of tines of a plurality of removable, preformed rows of tines in a plurality of different configurations of the pair of removable, preformed rows of tines (via 1800 a, b),
wherein the at least one washware rack comprises the plurality of removable, preformed rows of tines (see 1800 a, b; best seen in Figs. 24-26) configured to mount to the basket via the plurality of holding members (1200), the plurality of removable, preformed rows of tines including at least tines having a first, fixed spacing and tines (425, [0092]-[0093]) having a second, fixed spacing which is different than the first, fixed spacing.
Clerkin et al. does not expressly disclose the plurality of holders configured to receive a pair of removable preformed rows of tines having a first and second fixed spacing that can be arranged in a first section and a second section of the rack.
Xu et al. demonstrates a similar adjustable rack having pair of the removable, preformed rows of tines ( 60, 63, 65, 67, 68, see Figs. 6-17) having the first, fixed spacing is disposed in parallel in one section of the basket, and a pair of the removable, preformed rows of tines having the second, fixed spacing is disposed in parallel in another section of the basket (as seen in Figs. 18-19).
.
It would have been obvious to one having skill in the art before the effective filing date of the invention that the holder taught by Clerkin et al. could arranged in a first and second fixed spacing, in the first or second section of the rack, to provide a dish rack capable of supporting different types of dishes, as demonstrated by XU et al. As modified,  a pair of the removable, preformed rows of tines having the second, fixed spacing is disposed in parallel in another section of the basket, such that the washware rack assembly is configured to accommodate washware of different sizes in different sections of the basket.
Regarding Claim 3, the combination discloses (Xu et al.) wherein the different sections the basket comprise four quadrants of equal size. It would have been obvious to one having skill in the art before the effective filing date of the invention that the rack taught by Clarkin et a. could be configured into four quadrants of equal size, so that each quadrant could be configured to accommodate different dishware , as is well known in the art. As modified, wherein each of the four quadrants of the basket includes a pair of the removable, preformed rows of tines disposed in parallel, and wherein a fixed spacing of the tines of the removable, preformed rows of tines in one quadrant is different than the fixed spacing of the tines of the removable, preformed rows of tines in the other quadrants in order to accommodate washware of different sizes.
Regarding Claim 4, the combination discloses (Clerkin et al.) wherein the pair of the removable, preformed rows of tines (425) disposed in parallel in each of the four quadrants is adjustable with respect to the plurality of wire-shaped elements of the bottom portion of the basket in order to vary the spacing between the pair of the removable, preformed rows of tines disposed in parallel in each of the four quadrants (as demonstrated by Xu et al, see Figs. 18-19)
Regarding Claim 5, the combination discloses (Clerkin et al.) wherein the pair of the removable, preformed rows of tines (425) disposed in parallel in each of the four quadrants is configured to be removed and replaced by another pair of the removable, preformed rows of tines having a different fixed spacing between the tines.
Regarding Claim 6, the combination discloses (Clerkin et al.) wherein at least one of the four quadrants accommodates a specialty item holder including at least one of a wine glass holder (as seen in Fig. 31) , a bottle holder, or a lid holder (Also demonstrated in XU et al.).
Regarding Claim 7, the combination discloses (Clerkin et al.) wherein the at least one washware rack (118, 400) comprises a lower modular washware rack (as seen in Fig. 3). 
Regarding Claim 21, the combination discloses (Clerkin et al.) wherein each removable, preformed row of tines of the plurality of removable, preformed rows of tines  (425)comprises: a first side; a second side positioned opposites the first side;
a first clip (1200, 2400) positioned on a bottom of the first side; and a second clip  (1200, 2400) positioned on a bottom of the second side and opposite the first clip, wherein the first clip and the second clip are sized to attach each removable, preformed row of tines (425) of the plurality of removable, preformed rows of tines  to the bottom portion of the at least one washware rack ([0093]).
Regarding Claim 8, Clerkin et al. discloses a washware rack assembly for a dishwasher configured to receive washware therein and to be inserted into and removed from a dishwashing compartment of the dishwasher, the washware rack assembly comprising:
a basket (118, 400) formed by a plurality of wire-shaped elements, the plurality of wire- shaped elements including a bottom portion and a side wall portion; and
a plurality of holding members (1200) positioned on the bottom portion of the at least one washware rack, at least one holding member of the plurality of holding members (1200) arranged nonparallel to other holding members of the plurality of holding members, and each holding member of the plurality of holding members configured to receive a pair of removable, preformed rows of tines of a plurality of removable, preformed rows of tines in a plurality of different configurations of the pair of removable, preformed rows of tines (via 1800 a, b),
wherein the at least one washware rack comprises the plurality of removable, preformed rows of tines (see 1800 a, b; best seen in Figs. 24-26) configured to mount to the basket via the plurality of holding members (1200), the plurality of removable, preformed rows of tines including at least tines having a first, fixed spacing and tines (425, [0092]-[0093]) having a second, fixed spacing which is different than the first, fixed spacing.
Clerkin et al. does not expressly disclose the plurality of holders configured to receive a pair of removable preformed rows of tines having a first and second fixed spacing that can be arranged in a first section and a second section of the rack.
Xu et al. demonstrates a similar adjustable rack having pair of the removable, preformed rows of tines ( 60, 63, 65, 67, 68, see Figs. 6-17) having the first, fixed spacing is disposed in parallel in one section of the basket, and a pair of the removable, preformed rows of tines having the second, fixed spacing is disposed in parallel in another section of the basket (as seen in Figs. 18-19).
It would have been obvious to one having skill in the art before the effective filing date of the invention that the holder taught by Clerkin et al. could arranged in a first and second fixed spacing, in the first or second section of the rack, to provide a dish rack capable of supporting different types of dishes, as demonstrated by XU et al. As modified,  a pair of the removable, preformed rows of tines having the second, fixed spacing is disposed in parallel in another section of the basket, such that the washware rack assembly is configured to accommodate washware of different sizes in different sections of the basket.
Regarding Claim 9, the combination discloses (Clerkin et al.) wherein the different sections of the basket comprise four quadrants of substantially equal size (similar to the rack taught by Xu et al.). It would have been obvious to one having skill in the art before the effective filing date of the invention that the rack taught by Clarkin et a. could be configured into four quadrants of equal size, so that each quadrant could be configured to accommodate different dishware , as is well known in the art. As modified, wherein the different sections of the basket comprise four quadrants of substantially equal size.
Regarding Claim 10, the combination discloses (Clerkin et al.) wherein each of the four quadrants of the basket includes a pair of the removable, preformed rows of tines (425) disposed in parallel, and wherein a fixed spacing of the tines of the removable, preformed rows of tines in one quadrant is different than the fixed spacing of the tines of the removable, preformed rows of tines in the other quadrants in order to accommodate washware of different sizes.
Regarding Claim 11, the combination discloses (Clerkin et al.) wherein the pair of the removable, preformed rows of tines (425) disposed in parallel in each of the four quadrants is adjustable with respect to the plurality of wire-shaped elements of the bottom portion of the basket in order to vary the spacing between the pair of the removable, preformed rows of tines disposed in parallel in each of the four quadrants; such an arrangement would be obvious to one having skill in the art.
Regarding Claim 12, the combination discloses (Clerkin et al.) wherein the pair of the removable, preformed rows of tines (425) disposed in parallel in each of the four quadrants is configured to be removed and replaced by another pair of the removable, preformed rows of tines having a different fixed spacing between the tines.
Regarding Claim 13, the combination discloses (Clerkin et al.) wherein at least one of the four quadrants accommodates a specialty item holder including at least one of a wine glass holder (as seen in Fig. 1) , a bottle holder, or a lid holder.
Regarding Claim 14, the combination discloses (Clerkin et al.)wherein the washware rack assembly comprises a lower modular washware rack (as seen in Fig. 3).
Regarding Claim 15, Clerkin et al. discloses a washware rack assembly for a dishwasher configured to receive washware therein and to be inserted into and removed from a dishwashing compartment of the dishwasher, the washware rack assembly comprising:
a basket (118, 400) formed by a plurality of wire-shaped elements, the plurality of wire- shaped elements including a bottom portion and a side wall portion, with the basket comprising four quadrants of substantially equal size; and
a plurality of holding members (1200) positioned on the bottom portion of the at least one washware rack, at least one holding member of the plurality of holding members (1200) arranged nonparallel to other holding members of the plurality of holding members, and each holding member of the plurality of holding members configured to receive a pair of removable, preformed rows of tines of a plurality of removable, preformed rows of tines in a plurality of different configurations of the pair of removable, preformed rows of tines (via 1800 a, b),
wherein the at least one washware rack comprises the plurality of removable, preformed rows of tines (see 1800 a, b; best seen in Figs. 24-26) configured to mount to the basket via the plurality of holding members (1200), the plurality of removable, preformed rows of tines including at least tines having a first, fixed spacing and tines (425, [0092]-[0093]) having a second, fixed spacing which is different than the first, fixed spacing.
Clerkin et al. does not expressly disclose the pair of the removable, preformed rows of tines having one of the first, second, third, and fourth fixed spacing is configured to be disposed in parallel in each of the four quadrants of the basket
Xu et al. demonstrates a similar adjustable rack having pair of the removable, preformed rows of tines (60, 63, 65, 67, 68, see Figs. 6-17) a pair of the removable, preformed rows of tines having one of the first, second, third, and fourth fixed spacing is configured to be disposed in parallel in each of the four quadrants of the basket (as seen in Figs. 18-19).
It would have been obvious to one having skill in the art before the effective filing date of the invention that the holder taught by Clerkin et al. could arranged in a first and second, third forth fixed spacing, in the four quadrants of the rack, to provide a dish rack capable of supporting different types of dishes, as demonstrated by XU et al. As modified,  a pair of the removable, preformed rows of tines having the second, fixed spacing is disposed in parallel in another section of the basket, such that the washware rack assembly is configured to accommodate washware of different sizes in different sections of the basket. As modified, wherein a pair of the removable, preformed rows of tines having one of the first, second, third, and fourth fixed spacing is configured to be disposed in parallel in each of the
four quadrants of the basket, with at least two of the four quadrants of the basket having pairs of the removable, preformed rows of tines with a different one of the first, second, third, and fourth fixed spacing between the tines, and
wherein the pair of the removable, preformed rows of tines configured to be disposed in parallel in each of the four quadrants of the basket is configured to be removed and replaced by another pair of the removable, preformed rows of tines having a different one of the first, second, third, and fourth fixed spacing between the tines, such that the washware rack assembly is configured to accommodate washware of different sizes in different quadrants of the basket.
Regarding Claim 16, the combination discloses (Clerkin et al.) wherein the pair of the removable, preformed rows of tines (425) disposed in parallel in each of the four quadrants of the basket is adjustable with respect to the plurality of wire-shaped elements of the bottom portion of the basket in order to vary the spacing between the pair of the removable, preformed rows of tines disposed in parallel in each of the four quadrants of the basket (as demonstrated by Xu et al., Figs. 18-19) 
Regarding Claim 17, the combination discloses (Clerkin et al.) wherein at least one of the four quadrants is configured such that the pair of the removable, preformed rows of tines  (425) disposed in parallel is removed and replaced by a specialty item holder including at least one of a wine glass holder, a bottle holder, or a lid holder (as seen in Figs. 24-31).
Regarding Claim 18, the combination discloses (Clerkin et al.) wherein the washware rack assembly comprises a lower modular washware rack (as seen in Fig. 3). 
Regarding Claim 19, the combination discloses (Clerkin et al.) wherein each of the plurality of removable, preformed rows of tines (425) is mounted at opposite ends to the bottom portion of the basket via holding members that clip onto corresponding wire-shaped elements (via clip 1200, 2400; [0093]) .
Regarding Claim 20, the combination discloses (Clerkin et al.) wherein each of the plurality of removable, preformed rows of tines (425) is directly mounted at opposite ends to the bottom portion of the basket (As demonstrated by Xu et al.).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 11:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637